DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 9,819,084 B2) in view of Thai et al. (US 2019/0103682 A1).
In claim 1, Zimmerman discloses in Fig. 2a, an antenna device comprising: 
a first antenna (low band radiating element 16) configured to transmit/receive a first radio frequency (RF) signal in a first communication band (low band), the first antenna including: 
a first radiator (one of dipole arm 22) having a size corresponding to the first communication band; and 
a second radiator (second dipole arm 22) having a shape symmetrical to a shape of the first radiator (as shown) and having the size corresponding to the first communication band; 
a second antenna (high band radiating element 114a) configured to transmit/receive a second RF signal in a second communication band (high band), the second antenna including: 
a third radiator (one dipole arm 118) having a shape identical to a shape of the first radiator and having a size corresponding to the second communication band; and 
a fourth radiator (second dipole arm 118) having a shape identical to that of the second radiator (as shown) and having the size corresponding to the second communication band; with the exception of disclosing
a barrier including a penetration region, the barrier reflecting the first RF signal and the second RF signal; and 
a signal processing device, wherein a center frequency of the second communication band is higher than a center frequency of the first communication band, and wherein the first antenna and the second antenna are connected with the signal processing device through the penetration region of the barrier.
However, in the same filed of endeavor, Thai discloses in Fig. 13, a barrier (EM shield 1300) including a penetration region (allows stripe line conductor 1210 in Fig. 12 to goes through EM shield 1300), the barrier reflecting the first RF signal and the second RF signal (EM shield 1300 prevents RF signals inference from antenna 1200); and 
a signal processing device ([0080] The EM shield 1300 various electronic components can be disposed inside EM shield 1300, including transmitter and receiver circuits and others), wherein a center frequency of the second communication band (high band) is higher than a center frequency of the first communication band (low band), and wherein the first antenna and the second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a Radio Frequency (RF) communication module includes a circuit board and a plurality of antennas disposed on a top side and bottom side of the circuit board; wherein the plurality of antennas comprise a first subset of antennas comprising end-fire antennas and a second subset of antennas comprising broadside antennas; and wherein the Radio Frequency (RF) communication module also includes a shielded area comprising circuitry coupled to the circuit board for controlling the antennas.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 appear to comprise allowable subject matter.
         Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Sudo et al. (US 10135155 B2) teaches first and second end-fire antennas are arranged on a dielectric substrate; wherein the first end-fire antenna has polarization characteristics being parallel with a first direction; and the second end-fire antenna has polarization characteristics being parallel with a second direction orthogonal to the first direction.
Sundararajan et al. (US 20170062952 A1) teaches a dual-band, dual-polarized antenna module for a mobile communication base station, which includes: a reflector plate; a radiation antenna module for transmitting and receiving two linear orthogonal polarizations in first and second frequency band, the radiation antenna module generally having a first set of radiation antenna elements operable in a first frequency band including a plurality of dipoles arranged to form generally rectangular shape, each of the dipoles substantially having a planar shape element with a convex cavity; and a second set of radiation elements operable in a second frequency band which are proximately arranged over a convex cavities in the first set of radiation antenna elements, and includes a plurality of aperture coupled patch elements generally arranged to form a quad-shape.
Chainon et al. (US 10224639 B2) teaches a multi-band antenna, comprising at least one low-band sub-antenna; and at least one high-band sub-antenna comprising at least one high-band dipole and a reflector; wherein the high-band dipole and/or the reflector are/is structured and positioned so that current induced in the high-band sub-antenna by the low-band sub-antenna is directed to reflector over an extended effective distance in proportion to wavelength of the low-band sub-antenna.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIBOL TAN/Primary Examiner, Art Unit 2844